UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7635



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELLOWOOD EUGENE BENNETT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CR-90-78, CA-96-10-2)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ellowood Eugene Bennett, Appellant Pro Se. Patrick Michael Flatley,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellowood Eugene Bennett seeks to appeal the district court’s

order denying his motions to supplement his 28 U.S.C.A. § 2255

(West Supp. 2001) motion and for relief from judgment.     We have

reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Bennett, Nos. CR-90-78; CA-96-10-2

(N.D.W. Va. Aug. 8, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2